Citation Nr: 0701218	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for a sleep disorder.  

2.  Entitlement to service connection for a hysterectomy due 
to fibroid cysts.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from February 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The issue of an increased evaluation for a sleep disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hysterectomy due to fibroid cysts was not 
caused by her active military service from February 1992 to 
July 1996.


CONCLUSION OF LAW

Service connection for a hysterectomy due to fibroid cysts is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Medical evidence of record shows that the 
veteran was diagnosed with fibroid cysts in April 2000 and 
had a hysterectomy in October 2002.  Therefore she has a 
current disability for VA purposes.  

The veteran's service medical records (SMRs) show that she 
was treated for abdominal pain, urinary problems, Chlamydia, 
and yeast infections.  However, she was not diagnosed with or 
treated for fibroid cysts during her period of active 
service, providing, overall, evidence against this claim.

In May 1992, she was treated for Chlamydia.  In July 1992, 
she was treated for vaginosis.  In September 1992, she had a 
urinary tract infection (UTI).  In December 1992, she had a 
yeast infection.  She also complained of pelvic pain in 
December 1992 and was given a pelvic ultrasound.  Her uterus 
was within normal limits at her December 1992 ultrasound and 
the doctor determined that her pelvic ultrasound examination 
was normal.  

In September 1993, she was treated for recurring yeast 
infections.  In December 1993, she was seen for urinary 
problems and vaginal discharge.  In November 1995, she was 
treated for abdominal pain and urinary problems.  She also 
complained of severe menstrual cramps.  She had a pelvic x-
ray which showed calcified densities in her pelvic area.  The 
radiologist concluded that they were likely "phleboliths" 
and stated that her x-ray was unremarkable.  In July 1996 she 
complained of vaginal bleeding which lasted for three weeks.  

During her period of active service, she was not diagnosed 
with fibroid cysts, even after undergoing a pelvic ultrasound 
examination.  

In May 2005, the veteran underwent a VA gynecological 
examination.  The veteran reported that since she began 
menstruating at age 12, she has had dysmenorrhea and 
menorrhagia.  She reported a history of Chlamydia in 1992 and 
pelvic inflammatory disease in 1995.  The veteran complained 
of dyspareunia, which the examiner attributed to pelvic 
adhesive disease.  

Upon examination, the veteran had well-healed incisions and 
no hepatosplenomegaly.  She had no itroital or sacroiliac 
joint pain.  There was voluntary guarding when the 
examination was turned to the left side because the veteran 
knew that she had pain on the left side, but not from her 
left sacroiliac joint.  The urethra was not tender, but there 
was diffuse tenderness involving the entire bladder.  There 
was no palpable right abdominal or right lower quadrant 
tenderness.  There was no left upper quadrant tenderness and 
minimal tenderness in the left lower guardant.  

The examiner stated that there were several reasons for the 
veteran's pelvic adhesions, including a history of Chlamydia 
and pelvic inflammatory disease.  Additionally, the veteran 
underwent a myomectomy in 2000, which the physician stated is 
known to cause numerous pelvic adhesions.  Lastly, the 
veteran underwent a hysterectomy, which put her at additional 
risk for pelvic adhesions.  

In September 2005, the examiner made an addendum to the May 
2005 examination.  The veteran underwent a pelvic ultrasound 
in June 2005 as part of the gynecological examination.  The 
ultrasound showed the veteran's ovaries to be unremarkable, 
meaning there was no ovarian pathology. 

In November 2005, the examiner made a second addendum to the 
May 2005 examination, in which the veteran's hysterectomy was 
discussed.  The physician reviewed the veteran's claims 
folder.  The veteran stated that one of the reasons she had a 
hysterectomy was because of severe menstrual cramping.  The 
veteran stated that she began her period at age 12 and since 
that time she experienced severe cramping.  Thus, the 
examiner concluded that her complaint of menstrual cramps as 
a reason for her hysterectomy was unrelated to military 
service, because it was an ongoing problem that originated at 
age 12, providing evidence against this claim.  

The veteran also stated that her uterine fibroids were a 
reason for undergoing a hysterectomy.  The examiner stated 
that uterine fibroids are a condition that any female may 
acquire, and that it takes many years for the fibroids to 
reach their final size.  The examiner noted that it is well-
documented that uterine fibroids are more common in African 
American women (the veteran is African American).  The 
examiner stated that "...certainly these fibroids could have 
been present prior to entering the military service, but as a 
part of their natural course continued to grow and get larger 
and multiply throughout her reproductive life."  

At the time of her hysterectomy, the veteran's uterus was 
approximately 12.5 by 11 by 6.5 centimeters.  There were some 
fibroids present, but the examiner stated that there was 
"...no evidence that supports that these fibroids occurred 
after discharge from the military service.  More than likely 
they began to appear and to enlarge prior to entering the 
service."  

The examiner noted that the veteran complained of pelvic pain 
and dyspareunia during service.  The examiner cited the 
veteran's Chlamydia infection and pelvic inflammatory disease 
as reasons for the in-service pelvic pain and dyspareunia.  

The examiner concluded that the veteran's hysterectomy was 
not secondary to conditions that developed during military 
service, "especially her complaints of dysmenorrhea, 
menorrhagia, and uterine fibroids."  The examiner noted that 
the veteran contracted Chlamydia and pelvic inflammatory 
disease, both sexually transmitted, during military service, 
which "put her at risk" for pelvic adhesions.  However, her 
post-service myomectomy "without a doubt" contributed to 
her pelvic adhesions, pelvic pain, and dyspareunia.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides extremely 
negative evidence against the veteran's claim.  

Additional post-service medical evidence does not provide a 
link between the veteran's hysterectomy and her gynecological 
problems during her military service.  There is very strong 
evidence from the 2005 VA examination that rules out the 
veteran's gynecological problems in service as causes for her 
hysterectomy.  It also showed that the veteran's uterine 
fibroids existed prior to service.  The veteran's SMRs and 
post-service records do not indicate that the fibroids were 
aggravated by her military service, providing more evidence 
against this claim.  

The Board finds that the preponderance of the evidence is 
against service connection for a hysterectomy due to uterine 
fibroids.  38 U.S.C.A. § 5107(b).  The appeal is denied.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The August 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the February 2005 VCAA follow up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any 
prejudice.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, since the veteran's claim for 
service connection is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a hysterectomy due to uterine fibroids 
is denied.  


REMAND

In February 2006, the veteran submitted additional evidence 
pertaining to her claim for an increased evaluation for her 
sleep disorder.  Pursuant to 38 C.F.R. § 20.1304 (2006), 
pertinent evidence received by the Board necessitates a 
return of the case to the RO for review and consideration and 
preparation of another SSOC prior to a Board decision unless 
there has been a waiver of such referral.  No such waiver is 
of record.  Therefore the case must be returned to the RO.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering the new evidence received by 
the Board in February 2006.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a SSOC and 
afford the applicable opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


